                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              NORTHERN DIVISION

SYLVIA RAY, AS PERSONAL                        )
REPRESENTATIVE OF THE                          )
ESTATE OF PAIGE MITCHELL,                      )
DECEASED, et al.,                              )
                                               )
              Plaintiffs,                      )
                                               )   Case No.: 19-0069-KD-MU
vs.                                            )
                                               )
ESTATE OF BRADLEY ELLIOTT GRAY,                )
et al.,                                        )
                                               )
              Defendants.                      )



                             FIRST AMENDED COMPLAINT

       Pursuant to Rule 15(a)(2) of the Federal Rules of Civil Procedure and Paragraph
5 of the Court’s Scheduling Order, plaintiffs file their First Amended Complaint.

      This First Amended Complaint is filed by Plaintiff Sylvia Ray, as personal
representative of the Estate of Paige Mitchell, Deceased, and by plaintiff Sylvia Ray, as
personal representative of the Estate of Kaci Mitchell, Deceased.

       This First Amended Complaint has three purposes:

       (a)    To add Ken Robertson as a defendant, individually and in his official capacity
              as Police Chief of the City of Moundville;

       (b)    to substitute Robertson for the defendant identified in the Original Complaint
              as Defendant No. 6; and

       (c)    to add to or clarify certain allegations of the Original Complaint as they relate
              to the conduct of Robertson or the conduct of the City of Moundville.

                             A. ADDITION OF DEFENDANT

      1.       Plaintiffs add Ken Robertson as a defendant, individually and in his official
capacity as Police Chief of the City of Moundville, and assert against him the claims set out
in Counts I, II, and III of the Original Complaint.
                          B. SUBSTITUTION OF DEFENDANT

       2.     Plaintiffs substitute Ken Robertson, individually and in his official capacity as
Police Chief of the City of Moundville, for the defendant identified in the Original Complaint
as Defendant No. 6, and assert against him the claims set out in Counts I, II, and III of the
Original Complaint.

                    C. ADDITIONAL OR CLARIFIED ALLEGATIONS

       3.     Plaintiffs incorporate into this First Amended Complaint all the allegations of
the Original Complaint.

       4.    This amendment does not delete or replace any of the allegations of the
Original Complaint, other than the allegations relating to the defendant identified as
Defendant No. 6. Those allegations are clarified to identify that defendant correctly as Ken
Robertson, individually and in his official capacity as Police Chief of the City of Moundville.

       5.     Paragraph 14 of the Original Complaint is amended to read as follows:

              14.    Sometime after September 8, 2015, after Gray’s
              conviction, the department returned his pistol to him. The
              pistol was returned to Gray by: (a) Robertson, acting in his
              individual capacity; (b) by Robertson, acting in his official
              capacity pursuant to a policy, custom, or practice of the
              department or the city concerning the disposition of firearms
              confiscated during arrests; (c) by an unknown person, acting
              on the order or instruction of Robertson, acting in his individual
              capacity; (d) by an unknown person, acting on the order or
              instruction of Robertson, acting in his official capacity pursuant
              to a policy, custom, or practice of the department or the city
              concerning the disposition of firearms confiscated during
              arrests; and/or (e) by another employee of representative of
              the department.

       6.     Paragraph 15 of the Original Complaint is amended to read as follows:

              15.    When the department returned the pistol, it knew or had
              reasonable cause to believe that Gray had been convicted of
              domestic violence. When Robertson was involved in the return
              of the pistol, either personally or through the issuance of an
              order or instruction to someone else, he knew or had
              reasonable cause to believe that Gray had been convicted of
              domestic violence. Therefore, when it returned the pistol, the
              department violated § 13A-11-76 and 18 U.S.C. §922, and
              when Robertson was involved in the return, he also violated

                                              2
              § 13A-11-76 and 18 U.S.C. §922 .

       7.     Paragraph 16 of the Original Complaint is amended to read as follows:

              16.    The deaths of Paige Mitchell and Kaci Mitchell were
              proximately caused by failure of the department and/or
              Robertson, in his individual and official capacities, to comply
              with § 13A-11-76 and their violation of that law when they
              returned the pistol to Gray.

       8.      The ad damnum clauses of Counts I, II, and II are amended to make it clear
that plaintiffs demand judgment against all defendants including Ken Robertson,
individually and in his official capacity as Police Chief of the City of Moundville.


                                               JOHN E. MCCULLEY


                                               /s/ John E. McCulley
                                               Attorney for Plaintiff (MCC-074)
                                               601 Greensboro Avenue, Suite 200
                                               Tuscaloosa, AL 35401
                                               (205) 345-6773
                                               johnemcculley@gmail.com


                                      JURY DEMAND

      Plaintiffs request a jury trial on all issues in this case, including the claims asserted
against Ken Robertson, individually and in his official capacity as Police Chief of the City
of Moundville.


                                               /s/ John E. McCulley




                                              3
                             CERTIFICATE OF SERVICE

      I certify that I served this document on May 15, 2019, in accordance with the
Federal Rules of Civil Procedure, by filing it using the CM/ECF system, which will send
copies to the following attorneys of record:

             James W. Porter
             Porter, Porter & Hassinger, P.C.
             880 Montclair Road, Suite 175
             Birmingham, AL 35213

             R. Warren Kinney
             Porter, Porter & Hassinger, P.C.
             880 Montclair Road, Suite 175
             Birmingham, AL 35213

      There are no parties who should be served by other means.


                                           /s/ John E. McCulley




                                          4
